DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,997,665 to Nakazawa.
Re-claim 1, Nakazawa discloses (figure 4) a hydraulic block of an electronic braking device for a vehicle, comprising:  2a block body H1 including a controller mount configured to couple an electronic control unit 3(H2 and H3) and a motor mount configured to couple a motor 50; 4an input port part (H11 and H12) is disposed closer to the controller mount between the controller mount 5and the motor mount; 6an output port part (such as H13 and H16) is disposed closer to the motor mount between the controller mount and 7the motor mount; 8a hydraulic circuit is formed in the block body and configured to extend from the input port 9part to the output port 
Re-claim 2, the input port part is 2connected to an output line (such as 31 and 32) of a main braking device (such as the master cylinder), and is disposed closer to the output line of 3the main braking device than the output port part (as the input port part and output line are connected, it stands to reason that they are closer to each other than the output line is to the output port part), and 4the output port part is configured to be connected to a hydraulic brake line for sindividually adjusting a wheel.
Re-claim 3, the motor mount and the controller 2mount are disposed on a front surface and a rear surface of the block body (see figure 4), respectively, and  3the input port part is disposed on a top surface of the block body, which has a smaller area than the front and rear surfaces of the block body.
Re-claim 4, the input port part H11/H12 comprises a plurality of input ports arranged on the top surface of the block body while forming a first line, and 3the output port part H13/H16 comprises a plurality of output ports arranged on the top surface of 4the block body in parallel to the input port part, while forming a second line.
Re-claim 6, a first chamber is connected to the input port part H11 (such as the bore holding valve 11), and housing a first valve 11 inserted through 3the controller mount; 4a chamber connection flow path extends downward from the first chamber; sa second chamber is connected to the chamber connection flow path, and housing a second 6valve (such as 15) inserted through the controller mount; and 7an extended flow path extending upward from the second chamber to the output port part.

Re-claim 8, a second input chamber is connected to the bottom of the chamber connection flow path so 3as to be extended in a lateral direction, such that fluid is introduced into the second valve; and 4a second output chamber connected to the second input chamber to switch a flow 5direction of the fluid to a downward direction.  The second input chamber and second output chamber are part of valve 15.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/144201 A1 to Dinkel.
Re-claim 9, Dinkel discloses an electronic braking device for a vehicle, comprising: 2a main braking device 1/72 brakes a vehicle using hydraulic pressure; 3an auxiliary braking device 70 is configured for redundancy of vehicle braking (see page 5 paragraph 5 of the translation), 4a hydraulic block 80 on one side is connected to an output line of the main braking device and the sother side connected to a hydraulic brake line for individually adjusting a wheel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkel in view of Nakazawa.
Re-claim 10, Dinkel teaches the presence of controller and motor.  However, Dinkel fails to provide details of the hydraulic block, such as comprising: a block body including a controller mount configured to couple an electronic control unit3 and a motor mount configured to couple a motor; 4an input port part is disposed closer to the controller mount between the controller mount 5and the motor mount; 6an output port part is disposed closer to the motor mount between the controller mount and 7the motor mount; 8a hydraulic circuit is formed in the block body and configured to extend from the input port 9part to the output port part, the hydraulic circuit includes a valve configured to be 10controlled by the ECU.
Nakazawa teaches a hydraulic block body comprising: a block body H1 including a controller mount configured to couple an electronic control unit 3(H2 and H3) and a motor mount configured to couple a motor 50; 4an input port part (H11 and H12) is disposed closer to the controller mount between the controller mount 5and the motor mount; 6an output port part (such as H13 and H16) is disposed closer to the motor mount between the controller mount and 7the motor mount; 8a hydraulic circuit is formed in the block body and configured to extend from the input port 9part to the output port part (see figure 7), the hydraulic circuit includes a valve configured to be 10controlled by the ECU (see various valves in figure 3).   This provides a template for a block body structure, as is needed in the apparatus of Dinkel.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to design the hydraulic block body of Dinkel to have looked to Nakazawa and their 
Re-claim 11, Nakazawa further teaches the input port part disposed closer to the output line of the main braking device than the output port part.  This provides a template for a block body structure, as is needed in the apparatus of Dinkel.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to design the hydraulic block body of Dinkel to have looked to Nakazawa and their teachings of the hydraulic block body, as this would have provided the necessary structure for the hydraulic unit.
Re-claims 12 and 13, Nakazawa further teaches the motor mount and the 2controller mount are disposed on a front surface and a rear surface of the block body, 3respectively, and  4the input port part is disposed on a top surface of the block body, which has a smaller 5area than the front and rear surfaces of the block body; wherein the input port part comprises a 2plurality of input ports arranged on the top surface of the block body while forming a first line, 3and 4the output port part comprises a plurality of output ports arranged on the top surface of sthe block body in parallel to the input port part, while forming a second line.  This provides a template for a block body structure, as is needed in the apparatus of Dinkel.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to design the hydraulic block body of Dinkel to have looked to Nakazawa and their teachings of the hydraulic block body, as this would have provided the necessary structure for the hydraulic unit.
Re-claim 15, Nakazawa further teaches a first chamber connected to the input port part, and housing a first valve inserted through 4the controller mount;  5a chamber connection flow path .  
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dolmaya teaches an auxiliary braking device.  Nakazawa and Kim each teach a first and second hydraulic block connected in series.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
November 22, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657